COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00068-CV


1ST RESOURCE GROUP, INC.,                                      APPELLANTS
GARY FEWELL, DOUGLAS
MCKINNON, DANIEL STREETS,
AND RESOURCE VENTURE
PARTNERS, LLC

                                        V.

UMED HOLDINGS, INC.                                             APPELLEES


                                    ------------

          FROM THE 415TH DISTRICT COURT OF PARKER COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered appellants' “Unopposed Motion To Dismiss.” It is the

court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).



      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: May 17, 2012




                                      2